Response to Amendment
The amendment filed November 24, 2021 has been entered. Applicant’s amendments to the Drawing and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Ex parte Quayle Action mailed November 05, 2021. 
Claims 1-4, 6-13, and 15-18 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has cancelled previous claims 5 and 14 and amended previously objected to claim 6 to be dependent on claim 1, which the examiner indicated as allowable in the Ex parte Quayle Action mailed November 05, 2021
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-4, 6-13 and 15-18, Huang et al. (CN 204801799 U, provided with translation) teaches (Fig. 1-5): A sleeper train carriage, comprising a side wall (30) extending along a length direction of a train body (Fig. 1-3) and end walls arranged at a front end and a rear end of the side wall, wherein the side wall and the end walls jointly form a carriage body (1) for accommodating passengers; compartments (10) and an aisle (20) are provided within the carriage body (1), and a partition wall (104) is provided between the compartments (10) and the aisle (20), wherein the partition wall (104) comprises a compartment-side partition wall and an aisle-side partition wall (Fig. 3-4).
However, Huang does not explicitly teach that the aisle-side partition wall comprises a fixed plate and a movable plate which are arranged in a vertical direction, the movable plate is located above the fixed plate, an upper end of the movable plate is fixedly connected to one end of a top plate of aisle, the other end of the top plate of aisle is detachably connected to the side wall of the train body, 
While Kammerer et al. (US 9,878,791 B2) teaches (Fig. 1 and 3): an overhead luggage compartment with a fixed plate (stationary part 2) and a movable plate (movable part 3) which are arranged in a vertical direction (Fig. 3), the movable plate (3) is located above the fixed plate (2) (Fig. 3, in the open position), an upper end of the movable plate (3) is fixedly connected to one end of a top plate (connecting element 26), Kammerer fails to teach that the other end of the top plate (26) of aisle is detachably connected to the side wall of the train body (connected to the top of stationary part 2 instead), and a lower end of the movable plate (3) is hinged to the train body (hinged to the connecting element 26 about axis A instead), so that the movable plate (3) and the top plate (26) of aisle rotate together around a hinged point (only movable part 3 rotates). Additionally, the examiner finds no obvious reason to modify the aisle-side partition wall of Huang to include the components of Kammerer. Such a modification would require improper hindsight reasoning.
While Chi et al. (US 8,899,534 B2) teaches (Fig. 7A): a fixed plate (bottom base 220) anda movable plate (connecting plate 211) which are arranged in a vertical direction (Fig. 7A), the movable plate (211) is located above the fixed plate (220), an upper end of the movable plate (211) is fixedly connected to one end of a top plate (top plate 230) of aisle, the movable plate (211) and the top plate (230) rotate together around a hinged point (about pivoting member 212), Chi fails to teach that the other end of the top plate (230) of aisle is detachably connected to the side wall of a train body, and a lower end of the movable plate (211) is hinged to the train body. Additionally, the examiner finds no obvious reason to modify the aisle-side partition wall of Huang to include the electronic device linkage mechanism of Chi. Such a modification would require improper hindsight reasoning.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617